 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE RUIZ,                                     Case No. 1:20-cv-00893-AWI-EPG (PC)
12                       Plaintiff,
13           v.                                        ORDER GRANTING PLAINTIFF’S MOTION
                                                       REQUESTING THE COURT FOR
14    KEN CLARK, et al.,                               ADMINISTRATIVE ASSISTANCE BY
                                                       PROVIDING PLAINTIFF WITH A COPY OF
15                       Defendants.                   THE SCHEDULING CONFERENCE
                                                       STATEMENT
16
                                                       (ECF No. 30)
17
                                                       ORDER DIRECTING CLERK TO SEND
18                                                     PLAINTIFF COPY OF SCHEDULING
                                                       CONFERENCE STATEMENT
19
                                                       (ECF No. 31)
20
21          Plaintiff George Ruiz is a state prisoner proceeding pro se and in forma pauperis in this

22   civil rights action filed pursuant to 42 U.S.C. § 1983. On May 17, 2021, Plaintiff filed a “motion

23   requesting the Court for administrative assistance by providing Plaintiff with a copy of the

24   scheduling conference statement.” (ECF No. 30). The motion states that Plaintiff has been unable

25   to make a copy of his original scheduling conference statement (filed on May 17, 2021, at ECF

26   No. 31) because prison officials have not given him access to the law library. Plaintiff alleges

27   that, because the law library is the only place that he can make a copy of the scheduling

28   conference statement, he is asking the Court to provide him with a (presumably free) copy.
                                                       1
 1          While Plaintiff states that he needs a copy of the scheduling conference statement so that

 2   he can reference it at the “actual Conference Statement date that is yet to be set by this Court,”

 3   Plaintiff is reminded that the Court has vacated the initial scheduling conference and will instead

 4   “issue a scheduling order after reviewing the parties’ scheduling conference statements.” (ECF

 5   No. 26).

 6          While Plaintiff does not require a copy of his scheduling conference statement for any

 7   future scheduling conference, the Court appreciates Plaintiff’s desire to keep a copy of the

 8   documents he has filed with the Court.

 9          Plaintiff is advised that the Clerk of Court does not ordinarily provide free copies of case

10   documents to parties. The Clerk charges $.50 per page for copies of documents. See 28 U.S.C.

11   § 1914(a). In this instance, in light of the fact that Plaintiff has shown a need for a copy as he has

12   no other, Hall v. Skolnik, No. 2:10-CV-00054-JCM, 2012 WL 280684, at *3 (D. Nev. Jan. 31,

13   2012), and because Plaintiff’s scheduling conference statement is not voluminous, the Court will

14   make a one-time exception and provide Plaintiff with a free copy of his original scheduling

15   conference statement. In the future, Plaintiff must take every reasonable step available to him to

16   retain a copy of all documents submitted to the Court and is advised that he may be required to

17   pay for future copies should he request them from the Clerk.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s motion requesting the Court for administrative assistance by providing

20               Plaintiff with a copy of the scheduling conference statement (ECF No. 30) is granted;
21               and

22          2. The Clerk of Court is directed to send Plaintiff a free copy of Plaintiff’s original

23               scheduling conference statement. (ECF No. 31).

24
     IT IS SO ORDERED.
25

26      Dated:     May 18, 2021                                 /s/
27                                                       UNITED STATES MAGISTRATE JUDGE

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
